457 F. Supp. 2d 30 (2006)
Susan B. LONG, et al., Plaintiffs,
v.
UNITED STATES DEPARTMENT OF JUSTICE, Defendant.
Susan B. Long, et al., Plaintiffs,
v.
United States Department of Justice, Defendant.
Civil Action Nos. 00-021KPLF), 02-2467(PLF).
United States District Court, District of Columbia.
October 24, 2006.

SECOND AMENDED ORDER AND JUDGMENT
PAUL L. FRIEDMAN, District Judge.
The Court issued an Opinion [30] and an Amended Order [31] in these cases on September 8, 2006.[1] The defendant filed a motion [33] for reconsideration or, in the alternative, to alter and amend the judgment, and motion for stay on September 22, 2006 ("Mot."). The plaintiffs filed an opposition [35] on October 13, 2006.
The defendant states that "it is not clear whether the Court has entered judgment in the case." Mot. at 3. The plaintiffs briefly responded that the September 8, 2006 Order "appears to meet all the requisites of a judgment under Federal Rules of Civil Procedure 54 and 58[.]" Opp. at 2 n. 1.
To dispel any confusion, the Court issues this Second Amended Order and Judgment. For the reasons stated in the Opinion issued on September 8, 2006, it is hereby
ORDERED that Plaintiffs' Motion for Partial Summary Judgment filed in Civil Action No. 00-0211[10] is DENIED as moot; it is
FURTHER ORDERED that Defendant's Motion for Summary Judgment filed in Civil Action No. 00-0211[126] is GRANTED in part and DENIED in part; it is
FURTHER ORDERED that Plaintiffs' Motion for Partial Summary Judgment on the Department's Revised Exemption Claims, and Plaintiffs' Claims Concerning Notice of Delay and Fee Waiver filed in Civil Action No. 00-0211 [135] is GRANED in part and DENIED in part; it is
FURTHER ORDERED that Plaintiffs' Resubmitted Motion for Summary Judgment *31 filed in Civil Action No. 00-0211[162] is GRANTED in part and DENIED in part; it is
FURTHER ORDERED that Plaintiffs' Resubmitted Motion for Summary Judgment filed in Civil Action No. 02-2467[12] is GRANTED in part and DENIED in part; it is
FURTHER ORDERED that Defendant's Motion for Summary Judgment filed in Civil Action No. 02-2467[14] is GRANTED in part and DENIED in part; it is
FURTHER ORDERED that in accordance with the Opinion that was issued on September 8, 2006, the Department shall release to plaintiffs all non-exempt information contained in the following fields:
(1) "defendant name," "court number," and "file name" in the criminal master flagged, criminal master unflagged, and criminal delete history files containing mid-year data for fiscal years 1999 and 2000 (and containing a Business or Property Code);
(2) "litigant name," "court number," and "file name" in the civil master flagged, civil master unflagged, and civil delete history files containing mid-year data for fiscal years 1999 and 2000 (and containing a Business or Property Code);
(3) "suspect" and "name" in the criminal immediate declination files containing mid-year data for fiscal years 1999 and 2000 (and containing a Business or Property Code) and from the civil immediate declination files containing fiscal year 1999 data (and containing a Business or Property Code);
(4) "court number," "name_first," "nameJast," and "address_l" in the TIGAS files containing mid-year data for fiscal years 1999 and 2000 (and containing a Corporation or Property Forfeiture Code); and
(5) "debtor last name," "debtor first name," "court number," and "street address" in the Central Collections System files containing data for fiscal years 1985 through 1997 (and containing a Property Forfeiture Code); it is
FURTHER ORDERED that the Department shall release to plaintiffs the information contained in the "court number," "file name," and "litigant name" fields in the civil flagged master, civil unflagged master, and civil delete history files that pertain to cases where the government is the defendant; it is
FURTHER ORDERED that the Department shall release to plaintiffs all nonexempt information contained in the "criminal lead charge" field in the criminal flagged master and criminal unflagged master files from fiscal year 1999 onward, and in the criminal delete history files from December 2002 onward; it is
FURTHER ORDERED that the Department shall release to plaintiffs all nonexempt information contained in the "program category" field in the criminal flagged master, criminal unflagged master, and criminal delete history files from May 2002 onward; it is
FURTHER ORDERED that the Department may withhold, from records pertaining to ongoing criminal investigations, "program category" entries that contain the following codes: 071 through 076 and 07A through 07G; it is
FURTHER ORDERED that the Department shall release all such information in accordance with this Second Amended Order on or before November 1, 2006; and it is
FURTHER ORDERED that the Clerk of the Court shall remove these cases from *32 the docket of the Court. This a final appealable order. See FED. R.APP. P. 4(a).[2]
SO ORDERED.
NOTES
[1]  Docket number references are to the docket in Case No. 02-2467.
[2]  The Court will decide the motion to alter or amend the judgment when it is fully briefed.